The appellant was indicted, tried and convicted of burglary in the first degree, and his punishment fixed by the verdict of the jury at death, in accordance with the provisions of Section 1 of the act entitled "An Act To Prohibit Burglary, Defining The Degrees Of Burglary And Providing For Punishment Of Violators Of This Act." Approved June 6, 1935, Acts 1935, p. 159. Code 1940, Tit. 14, § 85.
The appeal is on the record without a bill of exceptions. The record and proceedings of the trial have been examined for errors, and they appear to be in all things regular *Page 343 
and free from error. The judgment is therefore due to be affirmed. It is so ordered by the court.
Affirmed.
All Justices concur, except KNIGHT, J., not sitting.